DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 10,600,109. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a non-distinct outcome using the same computing elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 10, 12 and 17-19 are rejected under 35 USC 102(a)(1) as being anticipated by Calman et al., US 2013/0191246 “Calman” IDS filed March 27, 2020.
Calman teaches all the limitations of claims 1, 2, 4, 5, 9, 10, 12 and 17-19. In Calman, see at least:
Regarding claim 9:    A method for order fulfillment, comprising:
receiving, by a mobile device, order information for an item of an inventory bin, wherein the order information comprises identification information for at least one tag associated with the inventory bin;
Please note: Underlining is for emphasis and quick scan convenience for the Applicant and patent counsel. 
[Calman: 0018] … The system and method assist users in locating products, such as products on a shopping list or wish list, in a facility. Various approaches can be used to identify the location of the user and/or the product. For example, GPS, Wi-Fi triangulation, NFC or RFID detection at pre-set locations/markers, distance measures from pre-set markers, accelerometers, magnetometers, or video tracking can be used to identify the location of the users. Products can be located based on planograms received from businesses or vendors, through crowdsourcing data, or by labeling the products with markers.
[Calman: 0019] As illustrated, aspects of the present disclosure include computer-implemented methods, systems, and computer program products for providing directional wayfinding to a product in a facility. It will be appreciated that, although embodiments of the present invention are generally described in the context of locating products in for-profit businesses, other embodiments of the invention provide wayfinding functionality for other types of facilities, such as warehouses, non-profit organizations, and public spaces. For example, stadiums for sporting events may be configured to support a method of directing individuals to exits, restrooms, seats, and food stands. Please note: As claimed, a warehouse is a facility.
[Calman: 0020] FIG. 1 illustrates a general process flow of a computer-implemented method 100 for directing individuals to a product in a business, in accordance with an embodiment of the invention. In block 102, the computer-implemented method 100 receives at least one The user may enter a shopping list or wish list into an application on the mobile device. Alternatively, the user may email a list to an address that automatically enters the list into the system. Please note: The shopping list or wish list serves same purpose as order information.
[Calman: 0050] In block 502, the computer-implemented method 500 receives at least one product in a wayfinding system. In an embodiment, the user uploads a list, such as a shopping list or wish list, to the wayfinding system. The user may provide the at least one product to the wayfinding system by manually entering the product into a software application. 
[Calman: 0057] Turning to block 508, the application receives information on the location of the product from a business. In one embodiment, the computer-implemented method 500 receives planogram data from the business providing the product. For example, the computer-implemented method may receive information on where every product the business offers is available in each aisle and shelf. Businesses often develop and update planograms for organizing display of products in businesses. The planogram information may also include the facility map, such as the 
[Calman: 0061] … For example, the product may be tagged with an RFID tag, or may be emitting a wireless signal, such as a Wi-Fi signal.
[Calman: 0078] When the user reaches the product, the computer-implemented method 500 may further assist the user in identifying the product. For example, the computer-implemented method can instruct the user which shelf the product is located, the shape of the product, or other identifying information to assist the user in selected the proper product. In some embodiments, the computer-implemented method also provides audible assistance to the user in identifying products, as will be discussed in block 528 and 530. 
Please note: a) The shelf the product is located serves same purpose as an inventory bin; and b) a product with an RFID tag, i.e. marker, likewise indicates the location of the shelf/bin. 
scanning, by the mobile device, an environment for broadcasted identification information that corresponds to the identification information for the at least one tag;
[Calman: 0079] … The entire product can be scanned or a barcode, UPC code, or tag on the product can be scanned. In other embodiments, however, the user scans the shelf or region where the product is located. When scanning the general area, the computer-implemented method can identify multiple products in the scanning region and provide additional information to the user to locate the desired product. Scanning a general area may also update the crowdsourcing data.
receiving, by the mobile device, path information associated with a graphical warehouse map that includes a path to the at least one tag, wherein the path information is generated based on a tag location of the at least one tag and a real-time location of the mobile device; and
[Calman: 0052] … The business may also transmit the most recent planogram, sales information, facility maps, or offers to the user when activating the application on the mobile device.
[Calman: 0062] Turning to block 514, the computer-implemented method 500 determines a route from the user to the product. In an embodiment, the route is determined based on the shortest absolute distance from the user to the product. Absolute distance is based on geometry and the locations of the user and the product. The direct-line distance between the user's current location and the location of each of the products is calculated. In an embodiment, the direct-line distance may be modified, such as by the log of the distance or by squaring the absolute distance to derive a modified distance. Absolute distance may be used as a simple proxy for travel time and may also be used when routing information such as aisles or rows in the facility is not immediately available.
[Calman: 0063] Distance based on the layout of the facility is a revised version of geographic distance that models the travel distance based on the likely or the shortest travel path. For example, the planogram may include a facility map that provides the layout of the rows and aisles. 
generating, by the mobile device, an alert message in response to the mobile device deviating from the path associated with the path information.
[Calman: 0071] In an embodiment, the instructions are physical instructions. For example, vibrations in the mobile device can be used to orient the user along the route. In one embodiment, the mobile device vibrates when the user is proceeding along the route. In another embodiment, the mobile device vibrates when the user deviates from the route. It should be understood that any or all of these methods of providing instructions to user can be combined to direct the user along the route. For example, audible instructions can be provided to the user through stereo headphones to direct the user along the route; if the user deviates from the route, the mobile device can vibrate to alert the user to this fact and allow the user to re-orient along the route.
Regarding claims 1 and 17: Rejections are based upon the disclosures applied to claim 9, and further disclosed by Calman regarding computing elements, e.g. processor, memory, see at least Fig. 2; Fig. 3; Fig. 4.
Regarding claims 2, 4, 5, 10, 12, 18 and 19: Rejections are based upon the disclosures applied to claims 1, 9 and 17, and further disclosed by Calman: [0061] … For example, the product may be tagged with an RFID tag, or may be emitting a wireless signal, such as a Wi-Fi signal. In some embodiments, the products are configured to emit a light or color, such as a light or color not visible to the human eye but detectable by the mobile device. Similarly, in some embodiments, the products are configured to emit a sound, such as a sound not audible to the human ear but detectable by the mobile device. Please note: “Detectable by the mobile device” implies the mobile device is in range of the tag emitting the signal and is receiving an indicator. This distance defines a threshold distance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6-8, 11, 13-16 and 20 are rejected under 35 USC 103 as being unpatentable over Calman, US 2013/0191246, in view of Swan, US 2004/0203409 IDS filed March 27, 2020.
Rejections are based in part upon the disclosures applied to claims 1 and 9, and further taught and/or suggested by Calman-Swan. In Calman, the mobile device application confirms the desired product is being held, i.e. picked, see at least [Calman: 0081]. Although Calman does not expressly mention a button associated with tag indicating a state the order information is satisfied, Swan on the other hand would have taught Calman various uses of a button associated with an indicator device used to locate a product in an inventory container.
In Swan, see at least:
[Swan: 0005] One implementation of a pick-and-pack system that provides both flexibility and efficiency includes battery-powered indicator devices that are each coupled to a given storage subarea or storage container within a storage area. The picker traverses the storage area while carrying a mobile computing device that is communicatively coupled to a mobile transmitter. The mobile computing device accesses item entries in a picklist and communicates each item entry to the mobile transmitter one at a time for processing.
[Swan: 0006] Continuing with this implementation, the mobile transmitter sends out a short-range infrared (IR) activation signal that corresponds to the item entry currently being processed. When the picker moves the mobile transmitter into physical proximity to an indicator device, the indicator device senses the IR activation signal and determines whether to respond to the activation signal. Each indicator device will respond only if the IR activation signal includes a specific item identifier code. The item identifier codes are different for each indicator device and are associated with the items stored within the storage subarea or storage container corresponding to that indicator device. The indicator device, therefore, only responds to the IR activation signal if the activation signal is brought physically near the indicator device (for example, to within a predetermined distance such as ten feet) and if the activation signal includes the item identifier code corresponding to that indicator device. The indicator device responds to the IR activation signal by illuminating a light that allows the picker to locate the storage container or storage subarea to which the indicator device is coupled and that will contain the items corresponding to the item entry being processed.
[Swan: 0007] In one general aspect, an apparatus for requesting the location of items in a storage area includes a mobile computing device and a transmitter. The mobile computing device accesses an entry in a list of items to be selected from item storage subareas within an item storage area. The entry is associated with an item identifier code corresponding to an item storage subarea. The transmitter is communicatively coupled to the mobile computing device and is able to transmit a short-range activation signal corresponding to the item identifier code. The short-range activation signal causes an indicator device associated with the item identifier code and in physical proximity to the short-range activation signal to transmit an indicator signal in response to the short-range activation signal that indicates the location of the corresponding item storage subarea. 
Please note: Calman-Swan teach and suggest a narrower interpretation of claim 9 first step.
[Swan: 0008] The mobile computing device may be a personal digital assistant (PDA), similar to devices made by Palm Corporation or iPAQ devices made by HP Corporation, laptop computer or a belt-mounted computer. The mobile computing device may receive the entry in the list of items from an enterprise system. The enterprise system may be an inventory management system. The mobile computing device may receive the entry from the enterprise system by using a docking station or over a wireless network. The wireless network may be a wireless local area network, a wide area radio network, or a cellular modem network. The mobile computing device may include a stationary component and a mobile component.
[Swan: 0036] Each indicator device 140 responds to the activation signal of the interrogator device 130 if two conditions are met: (1) the interrogator device 130 is close enough to the indicator device and has direct line-of-sight in the case of infrared or visible light communication and that the short-range activation signal that reaches the indicator device is strong enough to be sensed by the indicator device; and (2) the item identifier code of the activation signal corresponds to the subarea or storage container associated with the indicator device 140. If both of these conditions are satisfied, the indicator device 140 sends an indication signal in response to the activation signal.
[Swan: 0054] The user may determine the quantity of items that should be selected from the storage subarea or storage container by looking at the display screen 326 of the PDA 322 or by receiving the quantity information vocally via the headset 328. The user may then input an item selection complete command into the PDA 322 upon completion of the selection of the quantity of items. This may be accomplished by manually interfacing with the PDA 322 using a stylus (not shown) or keyboard (not shown) or by vocally interfacing with the PDA 322 using the headset 328. The PDA 322 responds to the command by sending a confirmation signal to the badge 332.
[Swan: 0056] In various implementations, the indicator device may enable a display of the quantity of items to be selected (460). In one such implementation, the indicator device 340 may eliminate the need for the user to manually or vocally input the item selection complete command into the PDA 322 by using optional proximity detection circuitry 346 to sense each time an item is selected from the storage subarea or storage container. The proximity detection circuitry 346 senses or detects an arm reaching into the storage subarea or storage container. This circuitry may be magnetic (that is, a magneto resistive sensor), capacitive, or of another comparable technology type. For example, a magneto resistive sensor may detect a small magnet or possibly just a metal watchband worn on the wrist of the user. The detection circuitry 346 senses each time the arm of the user with the attached metal watchband or magnet reaches into the storage subarea or storage container.
[Swan: 0059] The indicator device 340 determines that the items are selected (470). The IR detector 342 of the indicator device may, for example, detect the confirmation signal from the badge 332, detect the absence of the identifier code signal from the badge 332, or determine that the quantity to be selected has been decremented to zero. The IR detector 342 then informs the microprocessor 350 (470). The microprocessor 350 then deactivates the LED 354 (480) and returns to sleep mode (410). Please note: The indicator device, the PDA and the system are aware item selection is complete. Deactivating the LED provides a visual confirmation the selection is complete.
[Swan: 0060] Upon the quantity decrementing to zero, the PDA 322 sends out a confirmation signal as discussed above and proceeds to the next item entry in the picklist. The user is directed to stop selecting items from the storage container or subarea vocally or visually by the PDA 322 using the headset 328 or the display screen 326, respectively. Alternatively or additionally, the user is directed to stop selecting items and proceed to the next item entry by simply perceiving the deactivation of the LED 354 (that is, it stops being illuminated or stops flashing).
[Swan: 0066] Upon the quantity being decremented to zero, the microprocessor 350 then sends a single "selection complete" signal, thereby eliminating the need to continuously send out the "item selection detected" signals each time the user reaches into the storage subarea or storage container. Furthermore, upon sending the "selection complete signal," the microprocessor 350 deactivates the LED 354 completely and returns to sleep mode, thereby eliminating the need for a separate confirmation signal. Please note: “Selection complete signal” serves as a confirmation code.
[Swan: 0075] FIG. 6 shows a system setup process 600. The system setup process 600 precedes the item selection process 500 described above. The system setup process 600 begins by determining the identifier codes of the indicator devices 140 (610). This determination may be accomplished either manually or automatically. In a manual setup, an operator determines the identifier codes by visually inspecting the identifier code associated with each indicator device 140. Note that the identifier code of each indicator device 140 may be printed on the indicator device 140 itself or may be included in the packaging materials of each indicator device 140. In an automatic setup, the operator need not determine the identifier code associated with each indicator device because the system 100 will automatically determine the identifier code during the mapping operation discussed below.
[Swan: 0076] The process 600 includes determining storage locations that require indicator devices 140 (620). In both manual and automatic setups, the operator may use, for example, the mobile computing device 120 to access one or more storage location entries that correspond to storage locations that require indicator devices. The enterprise system 110, the mobile computing device 120, or the operator may determine the storage locations that require indicator devices 140.
[Swan: 0077] The process 600 includes associating the identifier codes of the indicator devices 140 with the storage locations (630). The operator approaches, in an order that may or may not be predetermined, one or more of the storage subareas or containers corresponding to the accessed storage location entries. The operator then attaches or adheres indicator devices 140 to the storage subareas or containers.
[Swan: 0089] The user rather than the PDA 222 may inform the indicator device 240 that the item selection is complete by manually pressing a button or manually inputting the information into the indicator device 240 using an attached manual interface (for example, a numerical indicator with an attached set of buttons or a single button). The microprocessor 250 may sense the user pressing the button and send a confirmation signal to the mobile computing device 220 via the interrogator device 230 prior to deactivating and returning the indicator device 240 to sleep mode. The manual interface may be a number pad that allows a user to manually input exactly how many items were selected. The microprocessor 250 may also provide this information to the mobile computing device 220. Please note: The mobile device, i.e. PDA 222, is aware the item selection is complete and informs the indicator device, i.e. tag, or the PDA 222 is aware the item selection is complete and the user, rather than the PDA 222, manually presses a button on the indicator device to make the indicator device aware item selection is complete.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of associating a button with an indicator device to change the indicator device to an item selection complete state and sending a confirmation code by the indicator device as taught by Swan would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Swan to the teachings of Calman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/
Primary Examiner, Art Unit 3684                                                                                                                                                                                                   July 29, 2021